Citation Nr: 0915549	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for the cause of the Veteran's death has 
been received.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to April 
1984.  The Veteran died on January [redacted], 1993.  The appellant 
is his  widow.  

A claim for service connection for the cause of the Veteran's 
death was previously denied by the Board in December 1996.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 rating decision in which the RO denied the 
appellant's petition to reopen a claim for service connection 
for the cause of the Veteran's death.  In May 2003, the 
appellant filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in August 2003, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 2003.

In August 2005, the Board remanded the appellant's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
notification.  After completing the requested action,  the 
AMC reopened the appellant's claim for service connection for 
the cause of the Veteran's death, but denied it on the merits 
(as reflected in a June 2006 supplemental SOC (SSOC)). 
Thereafter, the AMC  returned the matter to the Board for 
further consideration.  

The Board notes that, regardless of the RO's actions in 
reopening the claim, the Board has a legal duty, under 
38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question 
of whether new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
Veteran's death.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the previously 
denied claim has been received-and, in view of the Board's 
favorable decision on the request to reopen the claim for 
service connection for the cause of the Veteran's death-the 
Board has characterized the appeal as encompassing the 
matters set forth on the title page.

In a November 2006 decision, the Board reopened the 
appellant's claim for service connection for the cause of the 
Veteran's death, but denied the claim on the merits.  The 
appellant, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2008, the Court issued a single-judge Memorandum 
Decision, vacating the Board's decision, and remanding the 
matter to the Board for action consistent with the Decision.  

The Board's decision reopening the claim for service 
connection for the cause of the Veteran's death is set forth 
below.  The claim for service connection for the cause of the 
Veteran's death, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the AMC, in Washington, DC.  VA will notify the appellant 
when further action, on her part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In a December 1996 decision, the Board denied service 
connection for the cause of the Veteran's death.  

4.  New evidence associated with the claims file since the 
December 1996 Board denial relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The December 1996 Board decision that denied service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2008).

2.  As additional evidenced received since the December 1996 
Board denial pertinent to the claim for service connection 
for the cause of the Veteran's death is new and material, the 
criteria for reopening the claim for service connection for 
the cause of the Veteran's death are met.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim to reopen, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.  

II. Analysis

Under the legal authority in effect currently, and at the 
time of the prior denial, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

In a June 1993 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the Veteran's. 
The appellant perfected an appeal of that decision, and, in 
December 1996, the Board denied service connection for the 
cause of the Veteran's death.  

The evidence then of record consisted of the January [redacted], 1993 
attending medical officer's report listing cardiac arrest as 
the disease or condition directly leading to death, due to GI 
(gastrointestinal) bleeding, and listing hypertension as 
another significant condition contributing to the death but 
not related to the disease or condition causing it; the 
Veteran's death certificate listing cardiac arrest as the 
immediate cause of death, due to ruptured left ventricle with 
hemopericardium, and listing hypertension and hyperthyroid as 
other significant conditions contributing to death but not 
related to the cause of death; and a supplemental report of 
cause of death listing left ventricular myocardial rupture in 
area of infarct with surrounding hemopericardium as the 
immediate cause of death, due to transmural left lateral 
myocardial  infarct, and listing moderate to severe coronary 
atherosclerosis as another significant condition contributing 
to death but not resulting in the underlying cause.  

An autopsy was performed and the corresponding report lists 
left lateral myocardial infarction with ruptured left 
ventricle and hemopericardium as the cause of death, explains 
that the Veteran died as a result of a one to three day old 
infarction of the left wall of the heart resulting in 
softening and tearing of the heart muscle which led to 
compression of the heart by rapidly collection blood in the 
sac surrounding the heart causing a cardiac arrest, and notes 
final diagnoses of transmural left lateral ventricular 
myocardial infarction, 24-72 hours old, left ventricular 
myocardial rupture in area of infarct with surrounding 
hemopericardium, moderate to severe coronary atherosclerosis 
with focal thrombosis of circumflex artery, left ventricular 
myocardial hypertrophy, pulmonary anthracosis and congestion, 
prominent clubbing, upper extremity digits, pancreatic 
lymphangioma, and lymphocytic inflammation and fibrosis of 
thyroid.  

Also of record were service treatment records showing a 
normal heart examination, with blood pressure reading of 
126/86 at separation, as well as no treatment or complaint of 
cardiac pathology during service; a report of medical history 
where the Veteran denied having had heart trouble, 
palpitation or pounding heart, or high or low blood pressure 
during service; and VA treatment records showing a diagnosis 
of hypertension as early as March 1988 and treatment for 
hyperthyroidism.  

The basis for the Board's denial was that the evidence did 
not show that the Veteran's cause of death associated in any 
way with the Veteran's military service, or service-connected 
disability (to include medication taken in treatment).

As the Chairman has not ordered reconsideration of the 
decision, and no other exception to finality applies, the 
Board's December 1996 denial is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The appellant sought to reopen her previously denied claim in 
January 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim is the 
Board's December 1996 decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since December 
1996 includes an April 2004 letter from a private physician 
which suggests the possibility that the Veteran's service-
connected hyperthyroidism was related to the cardiac failure 
resulting in his death.  The Board finds that this evidence 
provides a basis for reopening the claim for service 
connection for the cause of the Veteran's death.  

This evidence is "new" in the sense that it was not 
previously or record, and is not cumulative or redundant of 
evidence of record; indeed, at the of the December 1996 Board 
decision, there was no medical opinion evidence that the 
Veteran's cause of death was related to any service-connected 
disability.  Moreover, the evidence is relevant to the claim 
at issue, and, as it provides favorable-albeit, 
speculative-support for the claim, it  raises a reasonable 
possibility of substantiating the appellant's claim, and is, 
thus, "material."

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
the cause of the Veteran's death are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for the cause of the Veteran's death has been 
received, to this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claim for service 
connection for the cause of death, on the merits, is 
warranted.

The various medical documents addressing the Veteran's cause 
of death are discussed above.  During the Veteran's lifetime, 
service connection had been awarded for Grave's 
ophthalmopathy with diplopia, cystic acne, hyperthyroidism, 
history of low back pain, history of sinusitis, callous on 
the plantar surface of the left foot, and bilateral high 
frequency hearing loss.  

The appellant contends that the Veteran's service-connected 
hyperthyroidism contributed to the Veteran's death in that it 
caused heart disease which led to death, and that the Veteran 
had hypertension and atherosclerosis as a result of his 
service or secondary to service-connected hyperthyroidism and 
that these led to the Veteran's death.  On this point, the 
appellant has submitted an April 2004 letter from a private 
physician with the Fayetteville Endocrinology and Diabetes 
Clinic, in which the physician offered an opinion that the 
Veteran had autoimmune thyroid disease at the time of his 
death.  The physician noted fluctuating T3, T4 and TSH levels 
during the years from 1985 and his death in 1993, which 
"possibly indicates that he had subclinical hyperthyroidism 
with spontaneous exacerbations and remissions."  The 
physician also noted that "subclinical hyperthyroidism is 
associated with increased heart rate, atrial arrhythmias, 
increased left ventricular mass with marginal concentric 
modeling, impaired ventricular relaxation, reduced exercise 
performance and increased risk of cardiovascular death."  No 
other specific evidentiary or medical basis was provided for 
the opinion.  

The appellant has also submitted copies of various medical 
articles which give signs and symptoms of hyperthyroidism, 
and indicate that subclinical hyperthyroidism is associated 
with increased heart rate, atrial arrhythmias, increased left 
ventricular mass with marginal concentric remodeling, 
impaired ventricular relaxation, reduced exercise 
performance, and increased risk for cardiovascular death.

As the Court has determined that the VA opinions previously 
obtained in this case were not adequate, the private 
physician's opinion is not sufficiently definitive or 
supported by stated rationale, and the medical articles 
submitted by the appellant are not specific to this Veteran, 
the Board is left with insufficient objective evidence to 
decide this matter at this time.   

Under these circumstances,  the Board finds that a medical 
opinion-based on full consideration of the Veteran's 
documented medical history, the medical articles submitted by 
the appellant, the April 2004 letter from the private 
physician, and the appellant's assertions, and supported by 
clearly-stated rationale-is needed to resolve this claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008). 

The Board also notes that further notification action is 
needed to satisfy the notice provisions of the VCAA.  In this 
regard, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court held that in a claim for Disability and Indemnity 
Compensation (DIC) benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The RO's 
January 2003 and November 2005 notice letters, issued well 
before Hupp was decided, do not provide notice consistent 
with this authority.

Hence, prior to obtaining the requested opinion, the RO 
should, through VCAA-compliant notice, give the appellant 
another opportunity to provide evidence or information in 
support of her claim for service connection for the cause of 
the Veteran's death.  The notice letter to the appellant 
should explain that she has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).   
The RO should also ensure that its notice to the appellant 
meets the requirements of Hupp.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should, through a VCAA-
compliant letter, give the appellant and 
her representative another opportunity to 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for the cause of 
the Veteran's death that is not already of 
record.

The RO should ensure that its letter meets 
the requirements of Hupp (cited to above).  
The RO should also clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
Veteran's entire claims file (to include a 
complete copy of this REMAND) to an 
appropriate VA physician with 
experience/expertise in cardiovascular 
diseases for a comprehensive review of the 
record and medical opinion.  

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to the whether it is  at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that a 
disability of service origin-to 
specifically include service-connected 
hyperthyroidism-caused, or  contributed 
substantially or materially to cause, the 
Veteran's death.  In the opinion, the 
physician should comment upon the nature 
of the relationship, if any, between the 
Veteran's service-connected 
disability(ies)-particularly, 
hyperthyroidism,-(to include any 
medication(s) taken in treatment therefor) 
and the cardiac problems that ultimately 
resulted in his death.

In rendering the requested opinion, the 
physician should consider and discuss all 
pertinent objective evidence, to 
particularly include in and post-service 
treatment records; The Veteran's death 
certificate, autopsy report, and other 
documents pertaining to his death; the 
April 2004 letter from the private 
physician, with  medical treatise cites; 
and articles submitted by the appellant.

The physician should set forth the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELIINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


